DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5 and 7-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi (US Patent No. 6,039,111) in view of Yanatori (JP 60-71895 A) and Kadota (US Patent No. 6,119,767).
Regarding claim 1, Kawaguchi (Figs. 1 and 3) discloses a heat exchanger module, comprising:
a condenser unit (heat radiating portion 22), and
an evaporator unit (heat receiving portion 21);
wherein the evaporator unit comprises N pieces of a first parallel heat exchanger arranged adjacently (the heat receiving portion 21 includes two back-to back heat exchangers);
a first plurality of coolant temperatures of the first to the Nth pieces of the first parallel heat exchanger along an air flow direction in the evaporator unit reduce 
wherein the condenser unit (22) comprises a corresponding number of pieces of a second parallel heat exchanger to the Nth pieces of the first parallel heat exchanger (the heat radiating portion 22 includes two back-to back heat exchangers, the same number as the heat receiving portion 21), a second plurality of coolant temperatures of the first to the Nth pieces of the second parallel heat exchanger along an air flow direction in the condenser unit increase gradually (the coolant temperature of the downstream heat exchanger 22 is increased as the cold air in space 12 is heated in the upstream heat exchanger 22);
The first to the Nth pieces of the first parallel heat exchanger of the evaporator unit are connected respectively to the Nth to the first pieces of the second parallel flow heat exchanger of the condenser unit with first to Nth coolant pipes (see annotated figure below, the number 1 of evaporator 21 is connected to number 2 of condenser 22 by a first coolant pipe 23; and the number 2 of evaporator 21 is connected to number 1 of condenser 22 by a second coolant pipe 23).

    PNG
    media_image1.png
    784
    516
    media_image1.png
    Greyscale

Kawaguchi (Figs. 1 and 3) fails to disclose wherein N>=3.
Yanatori (Fig. 9) discloses wherein N>=3 (see three crossing heat pipes where the first evaporator 3a on left side and connecting third condenser on right side; the third evaporator 3c on right side and connecting first condenser on left side; and second evaporator connects to the second condenser between the two evaporator/condenser).
The modification of the Fig. 1 of Kawaguchi may have additional set of evaporator and condenser heat exchangers provided between the two heat exchangers 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein N>=3 in Kawaguchi’ Figs. 1 and 3 as taught by Yanatori in order to increase heat exchange capacity and to reduce temperature gradient of the heat pipes.
Kawaguchi (Fig. 1) fails to disclose wherein the first to the Nth pieces of the first parallel heat exchanger are integrally connected by a seal consisting from one of screws, rivets, sealing cotton, sheet metal parts or a sealant, where the seal prevents air leakage in gaps between the first to the Nth pieces of the first parallel heat exchanger.
Kadota (Fig. 13) discloses wherein the first to the Nth pieces of the first parallel heat exchanger (three parallel heat exchangers 31a) are integrally connected by a seal (interpolation flanges 50e) consisting from one of screws, rivets, sealing cotton, sheet metal parts or a sealant (the flanges 50e are sheet parts), where the seal prevents air leakage in gaps between the first to the Nth pieces of the first parallel heat exchanger (the flange 50e seals gap between the heat exchangers so that the all air flows through the heat exchangers 31a).
Although Kadota is silent of the flanges are metal, examiner takes official notice that metal is one available material that is strong and durable.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the first to the Nth pieces of the first parallel heat exchanger are integrally connected by a seal consisting from one 
Regarding claim 4, Kawaguchi further discloses wherein each piece of the first parallel heat exchanger connected to each piece of the second parallel heat exchanger by one of the plurality of coolant pipes constitute an independent coolant circulation system (the upstream heat exchanger 21 is connected to the downstream heat exchanger 22 by a set of tubes 23a and 23b; the downstream heat exchanger 21 is connected to the upstream heat exchanger 22 by another set of tubes 23a and 23b; and the added set of evaporator and condenser are connected by an independent set of tubes).
Regarding claim 5, Kawaguchi as modified further discloses wherein an internal fluid of the independent coolant circulation system is a refrigerant or a secondary refrigerant (a refrigerant is used, see col. 4, line 67, and col. 5, lines 1-2).
Regarding claim 7, Kawaguchi fails to disclose wherein the first to the Nth pieces of the first parallel heat exchanger are integrally mounted by a first plurality of fasteners, and first to Nth pieces of a second parallel-flow heat exchanger are integrally mounted by a second plurality of fasteners. 
Kadota (Fig. 12) discloses wherein the first parallel heat exchangers (31a) are integrally mounted by a first plurality of fasteners (the bolts that are fixed in the flanges of the heat exchangers 31a).
Therefore, such technique is also applicable in both the first (21) and second parallel heat exchanges (22) are integrally mounted by a first and second plurality of fasteners. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the first to the Nth pieces of the first parallel heat exchanger are integrally mounted by a first plurality of fasteners, and first to Nth pieces of a second parallel-flow heat exchanger are integrally mounted by a second plurality of fasteners in Kawaguchi as taught by Kadota in order to fix the heat exchangers onto the casing 5.
Regarding claim 8, Kawaguchi further discloses wherein each of a plurality of connecting parts of the adjacent first to Nth pieces of the first parallel heat exchanger (at the ends of each heat exchanger in heat receiving portion 21) is provided with the seal (50e in Kadota).
The modification of Kawaguchi in claim 1 fails to disclose wherein each of a plurality of connecting parts of the adjacent first to Nth pieces of second parallel-flow heat exchangers is provided with the seal.
It is noted that the same flanges 50e of Kadota can be provided between each heat exchanger in heat radiating portion 22 of Kawaguchi for preventing air leakage in the gaps.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein each of a plurality of connecting parts of the adjacent first to Nth pieces of second parallel-flow heat 
Regarding claim 9, Kawaguchi fails to disclose wherein the first to Nth pieces of the first parallel heat exchanger are integrally mounted by a first plurality of sheet metal parts, and first to Nth pieces of a second parallel heat exchangers are integrally mounted by a second plurality of sheet metal parts.
Kadota (Fig. 12) further discloses wherein the first parallel heat exchangers are integrally mounted by a first plurality of sheet parts (flanges are shown as deformed sheets in U shape on each end of heat exchangers 31a).
Although Kadota is silent of the flanges are metal, examiner takes official notice that metal is one available material that is strong and durable. Further, the modification is also applicable to the in both the first (21) and second parallel heat exchanges (22) in Kawaguchi that are integrally mounted by a first and second plurality of sheet parts.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the first to Nth pieces of the first parallel heat exchanger are integrally mounted by a first plurality of sheet metal parts, and first to Nth pieces of a second parallel heat exchangers are integrally mounted by a second plurality of sheet metal parts in Kawaguchi as taught by Kadota in order to fix the heat exchangers onto the casing 5 and for strength and durability of using metal material.
Regarding claim 10, Kawaguchi as modified in claim 9 further discloses wherein the first plurality of sheet metal parts are arranged at a first plurality of connecting parts of the adjacent first to Nth pieces of the first parallel heat exchanger (ends of the heat 
Regarding claims 11 and 14, please see the rejection of claim 7 above.
Regarding claims 12 and 15, please see the rejection of claim 8 above.
Regarding claim 13, please see the rejection of claim 9 above.
Claims 6 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi (US Patent No. 6,039,111), Yanatori (JP 60-71895 A) and Kadota (US Patent No. 6,119,767) as applied to claim 1 above, and further in view of Dinh (US Patent No. 6,745,830).
Regarding claims 6 and 18, Kawaguchi fails to disclose wherein a circulation pump is arranged in the independent coolant circulation system. 
Dinh discloses a circulation pump (92, Fig. 9) is arranged in the independent coolant circulation system. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a circulation pump is arranged in the independent coolant circulation system in Kawaguchi as taught by Dinh in order to spray or wetting the inside surface of tubes 70 so that a smaller amount of working fluid can be used (col. 5, lines 11-25 of Dinh).
Regarding claims 16 and 19, please see the rejection of claim 7 above.
Regarding claims 17 and 20, please see the rejection of claim 8 above.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanatori (JP 60-71895 A) in view of Kadota (US Patent No. 6,119,767).
Regarding claim 21, Yanatori discloses a heat exchanger module (Figs. 7-9), comprising:
a condenser unit (2) comprising at least three parallel heat exchangers (1a, 1b and 1c, see Fig. 8), and
an evaporator unit (4) comprising at least three parallel heat exchangers (3a, 3b and 3c, see Fig. 9); 
a first plurality of coolant temperatures of the a first (3c) to a third (3a) parallel heat exchangers along an air flow direction in the evaporator unit (black arrow) reduce gradually (the coolant temperature in 3c, 3b and 3a reduces gradually as the heat of the air has given away to evaporate refrigerant after passing serially through each heat exchangers 3c, 3b and 3a);
wherein a second plurality of coolant temperatures of a first (1c) to a third (1a) parallel heat exchangers along an air flow direction in the condenser unit (white arrow) increase gradually (in contrast, the coolant temperature in 1c, 1b and 1a increases gradually as the air heats up to condense refrigerant after passing serially through each heat exchangers 1c, 1b and 1a), and
the first to the third parallel heat exchanger exchangers of the evaporator unit are connected to the third to the first parallel flow heat exchanger exchangers of the condenser unit respectively by three coolant pipes (5a, 5b and 5c), wherein the first parallel heat exchanger (3c) of the evaporator unit is connected to the third parallel flow heat exchanger (1a) of the condenser unit by a first coolant pipe (5c) of the three coolant pipes; the second parallel heat exchanger (3b) of the evaporator unit is connected to the second parallel flow heat exchanger (1b) of the condenser unit by a 
Yanatori fails to disclose wherein the first to the third parallel heat exchangers of the evaporator unit and the condenser unit are integrally connected by a seal consisting from one of a sealant or sealing cotton, where the seal prevents air leakage in gaps between the first to the third parallel heat exchangers of the evaporator unit and the condenser unit.
Kadota discloses wherein the first to the third parallel heat exchangers of the evaporator unit and the condenser unit are integrally connected by a seal consisting from one of a sealant or sealing cotton (fluid separating plate 2, see Fig. 10, which is a “sealant” between the two temperature air passing through the 35a and 35b), where the seal prevents air leakage in gaps between the first to the third parallel heat exchangers of the evaporator unit and the condenser unit (the plate 2 prevents direct air path between the heat exchangers 35a and 35b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the first to the third parallel heat exchangers of the evaporator unit and the condenser unit are integrally connected by a seal consisting from one of a sealant or sealing cotton, where the seal prevents air leakage in gaps between the first to the third parallel heat exchangers of the evaporator .
Response to Arguments
Applicant's arguments filed 6/7/2021 have been fully considered but they are not persuasive.
In response to applicant’s argument regarding rejection of claims 6 and 16-20 (item 4, pages 9-10 of remarks), the reference listed in the office action dated 3/26/2021 was a typographical error. Correct listing of the references for claims 6 and 16-20 has been provided above.
In response to applicant’s argument that Kadota’s flanges 50e do allow air leak to the “five air gaps” in at least perpendicular direction to the page of Fig. 13 (page 12 in remarks), it is noted that the seal “prevents air leakage in gaps” in claim 1. Therefore, as noted in the annotated figure in office action dated 3/26/2021, the seals provided on top and bottom of the heat exchangers 31a prevent the direct air leak or the bypass air paths on the top and bottom sides between adjacent heat exchangers. 
In response to applicant’s argument that Kadota has different functions to achieve different purposes (page 13 of remarks), column 21, lines 5-39 of Kadota in fact discloses that the flanges 50e prevents hot air being directed to and prevents heat exchange with the pipes 34a, which performs the same sealing air in the claims. 
In response to applicant’s argument that Kadota’s has holes in the flanges 50e (pages 13-14 of remarks), it is unclear where the holes in the flanges is in the figures of remarks. However, even though the holes exists or some air leakage may happen on the sides between the heat exchangers, the blocking of air by the flanges 50e is in fact 
In response to applicant’s argument that Kawaguchi and Kadota teach away from the claimed invention (page 15 of remarks), it is noted that the offset arrangement, oblique deposition or alignment of heat exchangers, as disclosed in Kawaguchi and Kadota, do not constitute “teaching away from the claimed invention”. In fact, they are all in particular with inventor’s problem, which is a heat pipe device that performs heat exchange between a condenser and an evaporator.
In response to applicant’s argument that Kawaguchi the examiner's conclusion of obviousness is based upon improper hindsight reasoning (pages 16-17 of remarks), no motivation to combine Kawaguchi or Kadota (pages 15-16 of remarks) and inventor identified a problem others did not (pages 20-23 of remarks), adding a seal between heat exchangers in Kawaguchi does not include knowledge gleaned only from the applicant's disclosure. Again, the flanges 50e of Kadota prevent the direct leakage between adjacent heat exchangers, as evidenced in column 21, lines 5-39 of Kadota and also see the annotated figure in office action dated 3/26/2021, the flanges 50e prevents hot air being directed to and prevents heat exchange with the pipes 34a above. One of ordinary skill in the art is readily understood that preventing the direct leakage between adjacent heat exchangers increases heat exchange efficiency so that the heat exchanging air flow passes through heat exchanger instead of that airflow heating some other components.
In response to applicant’s argument that the modification of Kawaguchi, the elements would not perform the same function (pages 17-18 of remarks), would make 
Applicant’s arguments with respect to claim(s) 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Currently, amended limitations in claim 21 is taught by Kadota’s fluid separating plate 2 which separates the two temperature air flows.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752.  The examiner can normally be reached on Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/JOEL M ATTEY/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
/F.K.L/Examiner, Art Unit 3763